Exhibit 10.1 Amendment No. 3 to Transition Services Agreement Reference is made to that certain Transition Services Agreement, dated as of March 22, 2012 (as amended, modified or supplemented prior to the date hereof, the “TSA”), entered into by and between WMI Liquidating Trust (the “Trust”) and WMIH Corp. (formerly known as WMI Holdings Corp. “WMIH”). Capitalized terms used and not otherwise defined herein shall have the meanings given to such terms in the TSA. The Trust and WMIH hereby agree to amend and supplement the TSA as follows: Section 1.Office Space Arrangements.
